FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofNovember 2014 Commission File Number:001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- ﻿ Transaction by Person Discharging Managerial Responsibilities Disclosure Rule DTR 3.1.4 On 10 November 2014, Luke Miels, EVP, Global Product and Portfolio Strategy, a person discharging managerial responsibilities, notified us that, on 7 November 2014, Mrs Jane Miels, a person connected with him, purchased 10,500 AstraZeneca PLC Ordinary Shares of $0.25 each at a price of 4614.5 pence per share. A C N Kemp Company Secretary 10 November 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:10 November2014 By:/s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
